                 Case 1-20-43607-nhl                 Doc 11-1    Filed 12/04/20       Entered 12/07/20 08:25:26


 Information to identify the case:
 Debtor 1              Denys Yevsyeyev                                              Social Security number or ITIN   xxx−xx−2704
                       First Name   Middle Name   Last Name                         EIN _ _−_ _ _ _ _ _ _
 Debtor 2                                                                           Social Security number or ITIN _ _ _ _
                       First Name   Middle Name   Last Name
 (Spouse, if filing)
                                                                                    EIN   _ _−_ _ _ _ _ _ _
 United States Bankruptcy Court            Eastern District of New York
                                                                                    Date case filed for chapter 7 10/13/20
 Case number:          1−20−43607−nhl




                                       NOTICE OF AMENDED CAPTION (NAME)
NOTICE IS HEREBY GIVEN THAT:


The above−captioned debtor(s) having filed a petition in bankruptcy under Chapter 7 of the United States Bankruptcy
Code on October 13, 2020, and an order having been signed by the Honorable Nancy Hershey Lord on December 4,
2020, amending the caption,

The caption is amended as set forth below:

 IN RE:                                                                                     CASE NO: 1−20−43607−nhl

 Denys Yevsyeyev
 Social Security/Individual Taxpayer                                                       CHAPTER: 7
 ID/Taxpayer ID/Employer ID No.:
    xxx−xx−2704
                          DEBTOR(s)


Ordered, that the time to file a complaint objecting to the detbor's discharge or the dischargeability of a debt is
extended to and including March 15, 2021.

Notice is further given that the credit reporting agencies Equifax, Experian and Trans Union Corporation are directed
to change their records to reflect the correct caption of the bankruptcy case filed by the above−named debtor(s).


 Dated: December 7, 2020


                                                                          For the Court, Robert A. Gavin, Jr., Clerk of Court




BLnac.jsp [Notice of Amended Caption (Name) 07/09/18]
